Citation Nr: 0729005	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  06-11 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

The propriety of the finding that the appellant was a 
fugitive felon resulting in the discontinuance of nonservice 
connected pension benefits and the creation of an 
overpayment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The appellant served on active duty from May 1974 to January 
1979 and from October 1979 to October 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an administrative decision of December 2004 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Nonservice connected pension benefits were granted to the 
appellant by rating action of June 2002, effective from April 
1, 2002.

In March 2004, the RO informed the appellant that he had been 
identified as a fugitive felon on the basis of an outstanding 
warrant issued in Jefferson City, Missouri.  He was notified 
that Section 505 of Public Law 107-103 prohibited payment of 
VA benefits to beneficiaries who are determined to be 
fugitive felons and for their dependents VA 38 U.S.C.A. § 
5313B.  The appellant was notified that action to adjust his 
VA benefits would be taken in 60 days, if the warrant was not 
cleared.  

The record contains a VA Office of Inspector General report 
indicating that an arrest warrant had been issued for the 
appellant in June 2001 by the Jefferson City, Missouri 
Probation and Parole Board for obstruction of justice.  The 
record indicated that the appellant had not been arrested and 
that the warrant was still valid.  

In December 2004, VA took action and notified the appellant 
that due to fugitive felon status, VA pension benefits were 
to be stopped effective from April 1, 2002.  The record 
reflects that such action resulted in the creation of an 
overpayment.

The Board notes that the veteran presented for the record a 
February 2006 letter, evidently issued by the State of 
Missouri Department of Corrections Board of Probation and 
Parole, indicating that the warrant issued in June 2001 had 
been issued in error and was cancelled.  

A veteran eligible for compensation benefits may not be paid 
such benefit for any period during which he is a fugitive 
felon.  The term "fugitive felon" means a person who is a 
fugitive by reason of (A) fleeing to avoid prosecution, or 
custody or confinement after conviction, for an offense, or 
an attempt to commit an offense, which is a felony under the 
laws of the place from which the person flees, or (B) 
violating a condition of probation or parole imposed for 
commission of a felony under Federal or State law.  38 
U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n)(2) (2006).

While fugitive is not specifically defined by the governing 
statute and regulation, Black's Law Dictionary (8th Ed. 2004) 
defines "fugitive" as a person who flees or escapes; a 
refugee; or as a criminal suspect or a witness in a criminal 
case who flees, evades, or escapes arrest, prosecution, 
imprisonment, service of process, or the giving of testimony, 
especially by fleeing the jurisdiction or by hiding.

In this case, the warrant status is unclear and there is 
insufficient evidence to determine whether and when the 
appellant was a fugitive felon under 38 C.F.R. § 3.665(n).  
Moreover, it was not clear from the record whether the 
offense for which the June 2001 warrant was issued, 
obstruction of justice, was a misdemeanor or felony.  The 
Board believes that a remand for independent verification of 
the status of the warrant and additional details pertaining 
to this case would prove helpful in the ultimate adjudication 
of this case on the merits. 

In light of the above further evidentiary development is 
needed to determine whether the appellant was correctly 
identified as a fugitive felon under 38 U.S.C.A. § 5313B; 38 
C.F.R. § 3.665(n).

Accordingly, the case is REMANDED for the following action:

1.  The RO is asked to contact both the 
Jefferson City, Missouri Probation and 
Parole Board; and the State of Missouri 
Department of Corrections, Board of 
Probation and Parole, with an attached 
copy of the February 25, 2006, letter 
from the State of Missouri Department of 
Corrections, Board of Probation and 
Parole, requesting verification of the 
information contained in the letter, as 
pertains to the cancellation of the June 
2001 warrant.  

The aforementioned sources are asked to 
specifically address: (a) whether the 
June 2001 warrant at issue was: 
cancelled/issued in error/cleared or 
remains pending/has been reissued; (b) 
the circumstances under which it was 
issued and cancelled/cleared or 
otherwise; and (c) the effective dates 
pertaining to the validity and duration 
of the June 2001 warrant and when it was 
cleared, if applicable.

Additional information such as: (a) 
whether there are currently any 
outstanding warrants for the appellant; 
(b) the period(s) for which any 
outstanding or now cleared warrants were 
pending; (c) inquiry as to the offense 
for which any warrant, including the June 
2001 warrant, was issued, and whether 
such offense was considered a felony, and 
(d) the ultimate disposition of the 
offense for which the warrant on June 
2001 was issued, should be requested. 

2.  After the above development has been 
completed, adjudicate the issue of the 
propriety of the finding that the 
appellant was a fugitive felon resulting 
in the discontinuance of nonservice 
connected pension benefits and the 
creation of an overpayment under 
38 U.S.C.A. § 5313B; 38 C.F.R. §3.665(n).  
If the adjudication is adverse to the 
appellant, furnish the appellant a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



